Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 10, 2018

                                       No. 04-18-00224-CV

                                         Andrew L. GOSS,
                                            Appellant

                                                  v.

                                         Shakia D. GOSS,
                                             Appellee

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-13440
                          Honorable Karen H. Pozza, Judge Presiding

                                          ORDER
       By order dated April 17, 2018, this appeal was abated to the trial court for an indigency
hearing. On May 9, 2018, the trial court signed an order finding appellant is not indigent and is
able to afford the costs of this appeal. It is therefore ORDERED that this appeal is
REINSTATED on the docket of this court.

       By letter dated April 10, 2018, appellant was instructed to pay the $205.00 filing fee for
this appeal. Given the trial court’s finding, appellant is ORDERED to show cause in writing
within fifteen days of the date of this order that the filing fee has been paid. If appellant fails to
respond within the time provided, this appeal will be dismissed for failure to pay the filing fee.
See TEX. R. APP. P. 5, 42.3(c).


                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2018.


                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court